Citation Nr: 1514880	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of post-operative pterygium of the left eye.

2.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome with gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1977, and from March 1979 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of entitlement to service connection for diabetes mellitus, glaucoma, and sleep apnea have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an increased rating for service-connected irritable bowel syndrome with gastroesophageal reflux disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected residuals of post-operative pterygium of the left eye has been manifested by scarring, redness and ocular surface irritation; his corrected distance vision is 20/40 in both eyes.  

2.  The Veteran has visible or palpable tissue loss attributable to his eye condition, but there is no evidence of any other disfigurement of the head, face, or neck.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of post-operative pterygium of the left eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code (DC) 6034-6018 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

With respect to the Veteran's initial increased rating claim for residuals of a left eye disability, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with respect to the Veteran's claim is required.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.

In March 2013, the Veteran was afforded a VA examination for his left eye disability which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Higher Initial Rating for residuals of left eye disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of vision impairment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Veteran's service-connected residuals of post-operative pterygium of the left eye is currently rated as 10-percent disabling under DC 6034-6018.  Service connection has been established effective August 28, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under these rating criteria, pterygium is to be evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying DC 7800 for scars of the head, face and neck), conjunctivitis (DC 6018), etc., depending on the particular findings.

The provisions of 38 C.F.R. § 4.79, DCs 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

For purposes of evaluation based on disfigurement, 38 C.F.R. § 4.118, DC 7800, Note (1), provides the following 8 characteristics of disfigurement: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

For purposes of evaluation based on conjunctivitis, 38 C.F.R. § 4.79, DC 6018, describes both active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.); and inactive chronic conjunctivitis (based on residuals, such as visual impairment and disfigurement).

In April 2010, the Veteran was afforded a VA examination where he reported undergoing four pterygium surgeries on his left eye while he was in the military.  The Veteran stated that his vision has worsened over the last several years, his left eye is chronically red and irritated, and he uses artificial tears.  Upon examination, the Veteran's uncorrected distance vision was 20/30 in his right eye and 20/100 in his left eye.  The Veteran's best corrected distance vision was 20/20 for each eye.  Slit lamp findings for his left eye were normal except for his nasal conjunctiva, which shows the scarring related to his previous pterygium surgery.  He also had evidence of a circular corneal patch graft that extends onto his cornea by 2.5 millimeters.  He had no evidence of cataracts.  The examiner stated that the Veteran's increased dependence of his glasses on his left eye are related to the surgery on his left eye.

A February 2013 statement from the Veteran's private optometrist states that upon examination, the Veteran had hyperopia and presbyopia in both eyes which can be corrected with eyeglasses.  The Veteran was also noted to have early signs of age-related cataracts greater in the left eye than the right eye.  The private optometrist stated that the formation of cataracts "may be due to presumed topical steroid use from previous pterygium surgeries." 

In March 2013, the Veteran underwent another VA eye examination where he complained of blurred vision and chronic ocular surface irritation.  Upon examination, the Veteran's uncorrected distance vision was 20/50 in each eye.  The Veteran's best corrected distance vision was 20/40 or better for each eye.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran was not found to have anatomical loss, extremely poor vision or blindness of either eye.  The examiner noted that the Veteran has scarring, redness and ocular surface irritation, he uses artificial tears daily, and he has age-related cataracts in both eyes that are unrelated to his pterygium.  He was found to have nasal corneal scarring and surface irregularity of the left eye cornea.  His pupils were round and reactive to light.  The Veteran did not have a visual field defect.  The Veteran was found to have tissue loss and irregularity of the nasal conjunctiva tissue and irregularity of the nasal corneal surface with haze/scarring.  The examiner found that the Veteran did not have any incapacitating episodes in the past 12 months attributable to any eye condition.  Further, the examiner found that the Veteran's service-connected left eye disability did not impact his ability to work.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 10 percent is not warranted for residuals of left eye pterygium.  The Veteran is currently in receipt of a 10 percent evaluation for left eye pterygium under DC 6034-6018, rated as analogous to active conjunctivitis with objective symptoms.  A 10 percent evaluation is the maximum evaluation under DC 6018.  See 38 C.F.R. § 4.84a.  Therefore, the Board finds that a higher evaluation is not assignable under that Diagnostic Code.

Because 10 percent is the only rating available under Diagnostic Code 6018, the Board will consider analogous Diagnostic Codes for the eyes in accordance with Schafrath, 1 Vet. App. at 593.  The Veteran cannot receive a rating in excess of 10 percent under any other Diagnostic Code because there is no evidence of ocular or optic nerve problems, aphakia or dislocation of crystalline lens, disorders of the lacrimal apparatus, lagophthalmos, entropion, ectropion, malignant neoplasms, glaucoma, or tuberculosis.  The VA examiner found a normal internal eye exam, no lacrimal gland or lid conditions, no keratoconus, no glaucoma, no optic neuropathy, and no retinal conditions.  He was found to have age-related cataracts unrelated to his service-connected left eye disability.  Additionally, the Veteran has not reported any other eye conditions.

The evidence does not reflect any functional impairment or incapacitating episodes due to the pterygium of the left eye throughout the rating period.  The evidence does not meet the criteria for an initial disability rating in excess of 10 percent under any diagnostic code.  38 C.F.R. § 4.7.  

The evidence also reflects that the Veteran's corrected distance visual acuity, at worst, has been primarily 20/40 or better for each eye throughout the rating period.  For a compensable evaluation when the Veteran has more than "light perception" in each eye, the central visual acuity of one eye must be 20/50 or worse.  38 C.F.R. § 4.79, DC 6066.  The Board has reached this conclusion by taking into consideration all impairment of the Veteran's eyes, to include any which is due to the non-service connected cataracts.  If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, while the Veteran has scarring in his left eye that is manifested by visual or palpable tissue loss, the medical evidence of record does not show that the Veteran had either gross distortion or asymmetry of one feature or paired set of features.  Further, the evidence did not show that the Veteran had two or three characteristics of disfigurement to warrant a rating in excess of 10 percent under DC 7800.

The Board is aware of the Veteran's credible complaints of increased severity of his symptoms of his left eye disability.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left eye disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address visual and physical symptoms of eye disabilities.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his service-connected left eye disability.  Hence further consideration of TDIU is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left eye disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of post-operative pterygium of the left eye is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.

The Veteran stated in a July 2014 statement and at his January 2015 Board hearing that the symptoms of his service-connected irritable bowel syndrome with gastroesophageal reflux disease have worsened and are now more disabling than currently evaluated.  Specifically, the Veteran stated in a July 2014 statement that he has "recurrent epigastric distress" several times a day and multiple times each night.  The Veteran stated that he dry heaves and regurgitates several times a day and vomits weekly.  

The Veteran was last afforded a VA examination for his service-connected irritable bowel syndrome with gastroesophageal reflux disease in March 2013.  At his VA examination, the Veteran stated that he has reflux which wakes him at night three times a week over the past year.  As the Veteran has complained of worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of his irritable bowel syndrome with gastroesophageal reflux disease. 

The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies, and describe in detail all symptomatology associated with this disability. 

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


